Title: To George Washington from John Moylan, 18 August 1783
From: Moylan, John
To: Washington, George


                        
                            (Copy)
                            Sir
                            Philadelphia 18th Augst 1783
                        
                        I am this day favd with a Copy of Your Excellency’s Letter to my Assistant Mr Brooks, & on the 25th
                            Every Article shall be forwarded from this that is wanting to Complete the Supply of Clothing You have ordered to be
                            furnished the Troops Destined for the Westward the Delay of these few Days is Unavoidable owing to the Want of Several
                            Articles, Shirts in particular, of which this Magazine is Entirely Destitute, which we shall have to make up.
                        I have Allready, Sir, thought it my Duty to Inform You of the many Disagreable Circumstances which have so
                            long tied me down to this Station, & prevented my personal Attendance on Your Excellency as often as I coud wish.
                            Engagements Early Entered into in behalf of the public, for which I made myself in many Instances personally responsible
                            & am not yet able to comply with—harrassed allmost to Death by the clamours of the poor people I had Employed in
                            the Business of the Dept. whose Distresses cry loudly for Relief—& Daily Threatened with vexatious Suits, which
                            Required my Utmost Exertions to prevent—such has been my Situation here for more than Twelve Months past & such
                            are the Means lately furnished me for the Discharge of these Engagements that Instead of Extricating
                            me, they rather help to Increase my Embarrassemts. all these Circumstances will I hope have their weight with your
                            Excellency in Removing any Unfavble Idea which my constant Residence in this City coud have possibly Suggested. I shoud
                            not however be free of Uneasiness on this score, had I not the Utmost Confidence in the Zeal Exertions of my Assistant Mr
                            Brooks whose long & faithfull Services deserve some share of public Attention, whose Conduct I flatter myself, has
                            Equally Entitled him to your Excellency’s Approbation, as it has to my warmest Acknowledgement.
                        Give me Leave, Sir, before I close this Letter to Congratulate you on the late happy & glorious Event
                            of peace &to assure your Excellency that whatever Circumstances Providence may hereafter place
                            me in, I shall be Allways happy of the Recollection of having obtained a Share of your Attention & Confidence
                            & that it Shall be my first wish & Endeavour to Deserve a Continuance of it—I have the honor to be with
                            Sentiments of the Greatest Respect & Esteem Yr Excellencys most Obedient & very Hble Servant
                        
                            John Moylan
                            Clor Genl
                        
                    